[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APR 11, 2006
                             No. 05-14907                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-01198-CV-TWT-1

SAMUEL ADAM BUSH,


                                                           Plaintiff-Appellant,

                                  versus

WASHINGTON MUTUAL BANK, F.A., et al.,

                                                                  Defendants,

W. HOMER DRAKE,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (April 11, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Samuel Adam Bush appeals the dismissal of his complaint of racketeering,

fraud, and civil rights violations against a federal bankruptcy judge, W. Homer

Drake. Bush argues that the district court erroneously concluded that the doctrine

of judicial immunity applies to allegations of bribery. Because the Supreme Court

has held that judicial immunity applies even in cases of alleged corruption, we

affirm.

      In August 2004, Washington Mutual Bank scheduled a foreclosure sale on

property held by Bush. The day before the sale, Bush filed for bankruptcy in the

Bankruptcy Court for the Northern District of Georgia and his petition was

assigned to Judge Drake. The bank moved for relief from the automatic stay of

bankruptcy, and Judge Drake granted the motion. Bush appealed to the district

court, and the district court affirmed. Bush did not appeal to this Court.

      Bush then filed suit in state court and alleged that the bank, its attorneys, and

Drake conspired to “tak[e] a bribe and throw[] the case” in violation of the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962, common

law fraud, and conspiracy to violate his civil rights, 42 U.S.C. § 1983. Bush

sought actual and punitive damages as well as declaratory and injunctive relief.

The defendants removed the action to federal court and moved to dismiss the



                                           2
complaint. The district court granted the motion to dismiss as to Drake on the

ground that “[j]udicial immunity is an absolute bar to plaintiff’s action against

Judge Drake.” The district court later entered final judgment as to Drake. See Fed.

R. Civ. P. 54(b).

      We review de novo the grant of a motion to dismiss, “accepting the factual

allegations in the complaint as true and drawing all reasonable inferences in the

plaintiff’s favor.” Dalrymple v. Reno, 334 F.3d 991, 994 (11th Cir. 2003). We

construe the pleadings of a pro se plaintiff more liberally than pleadings drafted by

attorneys. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).

      “Few doctrines were more solidly established at common law than the

immunity of judges from liability for damages for acts committed within their

judicial jurisdiction.” Pierson v. Ray, 386 U.S. 547, 553-54, 87 S. Ct. 1213, 1217

(1967). Judicial immunity applies when (1) “the judge deal[t] with the plaintiff in

his judicial capacity” and (2) the judge did not act “in the ‘clear absence of all

jurisdiction.’” Dykes v. Hosemann, 776 F.2d 942, 945 (11th Cir. 1985) (en banc)

(quoting Stump v. Sparkman, 435 U.S. 349, 357, 98 S. Ct. 1099, 1105 (1978)).

“This immunity applies even when the judge is accused of acting maliciously and

corruptly.” Pierson, 386 U.S. at 554, 87 S. Ct. at 1218. The doctrine of judicial




                                           3
immunity applies to both suits for damages and suits seeking injunctive and

declaratory relief. Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000).

      Judge Drake is entitled to judicial immunity. The first requirement for

immunity is met because issuing an order is one of the “paradigmatic judicial acts

involved in resolving disputes between parties who have invoked the jurisdiction

of a court.” Forrester v. White, 484 U.S. 219, 227, 108 S. Ct. 538, 544 (1988).

The second requirement is met because the U.S. Bankruptcy Court had subject

matter jurisdiction over the motion decided by Drake. See Dykes, 776 F.2d at 943

(holding that “a judge enjoys absolute immunity where he or she had subject

matter jurisdiction over the matter forming the basis for such liability”).

      Bush contends that our decision “approve[s] judicial corruption,” but this

argument is without merit. Although judicial immunity prevents a civil suit against

a federal judge accused of taking bribes, other safeguards exist to protect litigants

against judicial corruption. See Bryan v. Murphy, 243 F. Supp. 2d 1375, 1379

(N.D. Ga. 2003) (listing “specific procedures . . . for the public to lodge complaints

about federal judges”). First, an aggrieved litigant can appeal the judgment.

Second, “[a]ny person alleging that a judge has engaged in conduct prejudicial to

the effective and expeditious administration of the business of the courts . . . may

file with the clerk of the court of appeals for the circuit a written complaint



                                           4
containing a brief statement of the facts constituting such conduct.” 28 U.S.C. §

351(a). Third, a bankruptcy judge may be removed from office, id. § 152(e), or

criminally prosecuted, 18 U.S.C. § 201, for taking bribes.

      The dismissal of Bush’s complaint against Judge Drake is

      AFFIRMED.




                                         5